OPINION — AG — ** STATE EXAMINER AND INSPECTOR — AUTOMOBILE TAG AGENTS — AUDIT — AS PART OF THE AUDIT OF OKLAHOMA TAX COMMISSION OR BY ORDER OF THE GOVERNOR ** THE PREVIOUSLY ISSUED ATTORNEY GENERAL OPINION (OPINION NO. 74-173) AND 47 Ohio St. 22.30 [47-22.30](N) DO 'NOT' LIMIT THE AUTHORITY OF THE STATE EXAMINER AND INSPECTOR IN THAT HE MAY AUDIT AT HIS DISCRETION AS PART OF HIS DUTIES IN AUDITING THE OKLAHOMA TAX COMMISSION ANY TAG AGENT APPOINTED BY THE OKLAHOMA TAG AGENT. FURTHER, THAT THE GOVERNOR OF THE STATE OF OKLAHOMA DOES 'HAVE' THE AUTHORITY TO ORDER AN AUDIT OF THE OKLAHOMA TAX COMMISSION BY THE STATE EXAMINER AND INSPECTOR AND IN CONDUCTING THE AUDIT, THE STATE EXAMINER AND INSPECTOR MAY AUDIT TAG AGENTS WHEN IN HIS DISCRETION HE DEEMS NECESSARY. (STATE AUDITOR AND INSPECTOR, RECEIPTS, BOOKS, RECORDS) CITE: 74 Ohio St. 212 [74-212], ARTICLE V, SECTION 60, 47 Ohio St. 22.22 [47-22.22] (JAMES H. GRAY)